COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-15-00448-CV
Style:                    Prophet Ronald Dwayne Whitfield v. Big Star Honda, John Doe, et al.
Date motion filed*:       September 14, 2015
Type of motion:           Amended Motion to Dismiss Appeal for Want of Jurisdiction and
                          Motions to Strike and for Sanctions
Parties filing motion:    Pro Se Appellant
Document to be filed:     N/A

Is appeal accelerated?       No.

Ordered that motion is:

          Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Although the pro se appellant listed several appellate and trial court cause numbers on
          his motion, it was handwritten over the typed answer and original counterclaim of a
          First Service Credit Union (“FSCU”), and apparently seeks the dismissal or striking of
          FCSU’s answer filed in the unrelated trial court cause number 2015-45473. According
          to the trial clerk’s website, while FSCU is listed as a defendant and cross-plaintiff in
          No. 2015-45473, there has been no notice of appeal filed in that case. Furthermore,
          FSCU is neither listed as an appellee nor cross-appellant in this appellate cause number
          01-15-00448-CV. Accordingly, appellant’s amended motion to dismiss appeal for
          want of jurisdiction and motions to strike and for sanctions is dismissed as moot
          because FSCU is not a party to this appeal and has not filed a cross-appeal.

Judge's signature: /s/ Evelyn V. Keyes
                   

Date: September 24, 2015


November 7, 2008 Revision